Citation Nr: 0021581	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-42 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his sisters


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that held that evidence submitted 
was not new and material and thus not sufficient to reopen a 
previously denied claim for service connection for 
schizophrenia.

In December 1997, the Board reopened the case based on new 
and material evidence and remanded it for further 
development, to include a medical opinion regarding the 
etiology of the veteran's currently diagnosed schizophrenia.  
After completing the requested development, the RO denied the 
veteran's service-connection claim for schizophrenia.  The 
case has returned to the Board for appellate review.

The veteran was informed by letter in October 1998 that he 
had 60 days to notify the RO if he wanted a hearing before 
the Board.  No response was received from the veteran.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  The veteran's schizophrenia was first manifest during 
military service.




CONCLUSION OF LAW

A psychiatric disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a) (1999).  If the claim is well grounded, it 
must be shown that all relevant facts have been properly 
developed and that the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 has been complied with.  
The Board finds that the claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

Facts

The service medical records are negative for any complaints 
of or treatment for a psychiatric disorder.  A circumcision 
was performed in November 1969.  No abnormal psychiatric 
condition was noted on the January 1971 separation 
examination.  

In August 1972, about 18 months after service discharge, VA 
admitted the veteran for psychiatric treatment.  The VA 
medical records from that time reveal that he had lived with 
his parents, and he had not worked, since discharge.  VA 
diagnosed the veteran with chronic schizophrenia.  

Subsequent private and VA records show that he continued to 
be treated for schizophrenia.

Treatment records from Wedgewood Family Practice and the 
Chestnut Counseling Service dating from May 1988 to June 1994 
include a statement from W.L. Sine, M.D.  Dr. Sine opined in 
June 1994 that although he did not have the veteran's 
military records, the veteran's schizophrenia began after the 
stresses and strains of his tour in the military.  

At a personal hearing in April 1996, members of the veteran's 
family offered supportive testimony on the veteran's behalf.  
His father testified that he first noticed something was 
wrong when he picked the veteran up from the airport 
immediately after separation.  His father also testified 
that, despite his efforts, the veteran refused to seek 
treatment or leave the house.  The veteran's sister testified 
that she took him to a VA hospital in 1971 but he refused to 
be admitted.  Another sister testified that the veteran was 
finally admitted to another VA Medical Center in August 1972, 
although she tried to have him admitted eight or nine months 
earlier.  The veteran testified that he was receiving 
treatment from a private physician, paid for with his Social 
Security disability income.  

In a January 1997 letter from the veteran's private 
physician, M.R. Montgomery, M.D., now retired, recalled that 
he had treated the veteran in November 1971.  The doctor 
recounted that the veteran had exhibited quite a tension and 
anxiety state.  The doctor recommended that the veteran seek 
advice from a psychiatric practitioner because he was not 
competent to take the veteran's case.  

In October 1999, VA examined the veteran pursuant to the 
Board's December 1997 Remand.  In a detailed and thorough 
report, the examiner reported that the veteran's claims 
folder was available and had been reviewed in detail prior to 
the examination.  After diagnosing chronic, undifferentiated 
schizophrenia, the examiner observed that there were no 
inconsistencies in the veteran's diagnostic picture since his 
first treatment and evaluation starting in 1972.  The veteran 
had consistently carried a diagnosis of chronic, 
undifferentiated schizophrenia.  Specifically he opined that 
it was at least as likely as not that the veteran's present 
schizophrenia had its onset following circumcision surgery 
during service.  The veteran's delusional system appeared to 
have begun at this time and, although there was no documented 
treatment occurring until August 1972, it was noted by the 
treating psychiatrist at that time that the veteran had not 
worked or left his parental home since his discharge from 
service in February 1971.  The examiner felt that this 
suggested that these symptoms had been in place for a 
significant period of time prior to his hospitalization.  The 
examiner further noted that the veteran:  1) continued to be 
severely impaired by psychiatric symptomatology and did not 
appear to be employable in any fashion; 2) had not worked 
successfully since his discharge from service; and 3) did not 
appear to be capable of managing his funds in his own best 
interest due to symptoms of schizophrenia.  

Analysis

The veteran is seeking service connection for a 
psychiatric disorder.  Service connection may be granted 
if the evidence shows that a psychiatric disorder was 
incurred in or aggravated by service, or if a psychosis 
was manifest to a compensable degree within a year 
following discharge from active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) clarified the chronicity 
provisions of 38 C.F.R. § 3.303(b) as applied to 
service-connection claims.  The Court explained that the 
chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has 
such condition.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, 
lay observation is competent.  Id.

The Board finds that service connection for schizophrenia is 
warranted for the following reasons.  Based on a thorough and 
accurate review of the record, the October 1999 VA examiner 
unequivocally concluded that the veteran's currently 
diagnosed schizophrenia was first manifest during service.  
Dr. Sine's June 1994 opinion is in concert with the October 
1999 VA psychiatric opinion.  Moreover, there is no medical 
evidence or medical opinion to the contrary.  

The veteran's claim is further buttressed by Dr. Montgomery's 
statement in which he indicated that he had seen the veteran 
shortly after service in November 1971.  At that time, the 
veteran had exhibited psychiatric symptomatology for which 
Dr. Montgomery had recommended that the veteran should seek 
mental health care treatment.  Testimony provided by the 
veteran's father and sisters is both credible and probative 
as these family members personally observed the veteran's 
changed behavior in the period immediately following his 
discharge from service.  Accordingly, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for a psychiatric disorder which was first 
manifest during the veteran's period of military service.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


 

